mo won nm ow F&F WO NH &

nwo wo wo woo WMO WHO WHO WD NO KR FPF FSF Fe YF FY Fe S| Fe
co N OG oO FP WO NH KFY& O|O YF DAN DW TF FF HO NHN KF CO

Case 3:17-cv-00032-RCJ-CLB Document 50 Filed 12/10/19 Page 1 of5

 

AARON D. FORD L
Attorney General _V__FILED ____ RECEIVED

ROST C. OLSEN, Bar No. 14410 ——— ENTERED _—_. SERVED ON
Deputy Attorney General COUNSEL/PARTIES OF RECORD

State of Nevada

Public Safety Division

100 N. Carson Street DEC 11 2019

Carson City, NV 89701-4717

Tel: (775) 684-1209 CLERK US DISTRICT COURT
E-mail: rolsen@ag.nv.gov DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

 

 

 

Attorneys for Defendant
Morris Guice

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

DUANE TIPTON,
Case No. 3:17-cv-00032-RCJ-CLB

Plaintiff, ORDER
Vv. DEFENDANT’S MOTION FOR RELIEF
FROM ADMISSIONS AND EXTENSION
GUICE, et al., OF TIME TO RESPOND TO
DISCOVERY
Defendants.

 

 

 

Defendant Morris Guice, by and through counsel, Aaron D. Ford, Attorney General
of the State of Nevada, and Rost C. Olsen, Deputy Attorney General, files his Motion for
Relief from Admissions and Extension of Time to Respond to Discovery. This Motion is
supported by the following Memorandum of Points and Authorities, as well as all pleadings
and papers on file in this matter.

MEMORANDUM OF POINTS AND AUTHORITIES
I. RELEVANT FACTUAL SUMMARY

This is a prisoner civil rights action filed under 42 U.S.C. § 1983, brought by Duane
Tipton #69967 (Plaintiff), against multiple Defendants for alleged events that took place
while he was incarcerated by Nevada Department of Corrections (NDOC) and housed at
High Desert State Prison (HDSP) in 2017. (ECF No. 6 at 1.) Pursuant to the Court’s
Screening Order (ECF No. 5) on Plaintiffs Complaint (ECF No. 6) Plaintiff was allowed to
///

 
oO won DD oF FF WO YP

bp wp wo wo wp WO WD WH NO YH FP HP FEF Fe Se SFP Pe le
oOo YD Oa Bh WwW YH fF CO HO DAA DBF FPF Wo NY YF OC

 

 

Case 3:17-cv-00032-RCJ-CLB Document 50 Filed 12/10/19 Page 2 of 5

proceed on one Eighth Amendment violation for failure to protect against Correctional
Officer Morris Guice.

On October 2, 2019, the Attorney General’s Office received Plaintiffs First Request
for Documents, First Set of Interrogatories to Defendants, and Request for Admissions. At
that time, Defendant Guice was absent from work on leave “for the majority of October and
November.” Ex. A.

Defendant was able to respond to the Request for Documents through Counsel on
October 30, 2019. However, upon his return to work, Defendant Guice changed duty
stations; furthermore, this matter was recently reassigned to its third Deputy Attorney
General (DAG) within the last four months due to a higher-than-usual amount of personnel
turnover within the Attorney General’s Office. The confluence of these events has led to
difficulty in undersigned counsel’s office maintaining contact with Defendant Guice to
procure his responses to the propounded discovery.

On November 15, 2019, Charles Odgers, the DAG previously assigned to this matter,
received a letter from Plaintiff dated November 13, 2019 detailing his concerns as to
Defendant’s lack of response to his Interrogatories and Request for Admissions; Plaintiff
then set an arbitrary deadline of November 18, 2019, five days after the date of the letter,
to respond. Ex. B. On November 26, 2019, DAG Odgers mailed a letter to Plaintiff
explaining Defendant’s prolonged absence from work and the Attorney General’s Office’s
inability to reach Defendant. Ex. A. DAG Odgers then requested a continuance until
December 15, 2019 to file responses to the Interrogatories and Request for Admissions. Id.
DAG Odgers also requested Plaintiff inform the Attorney General’s Office if the proposed
continuance was not agreeable so that the Office could file a motion to extend response
time. Id.

However, also on November 26, 2019, Plaintiff filed his Motion to Compel Answers to
Interrogatories and Admissions, without receiving or responding to the letter sent by DAG
Odgers. ECF No. 47.

///

 
Oo wma yn mao fF DO PO

bo mp wo bd WO WH WH NY NO YF BYP RP Ee FP Fe PE ee
Oorvrnrioenanwr p wo wo fF OH wAaN Det FF wo DYN YF OC

 

 

Case 3:17-cv-00032-RCJ-CLB Document 50 Filed 12/10/19 Page 3of5

i. ARGUMENT

Under Federal Rule of Civil Procedure 36, matters are deemed admitted if the
responding party fails to serve a response within 30 days! of service of the requests for
admissions. See Fed. R. Civ. P. 36(a). Whether a responding party can withdraw or amend
the admitted matters is within the discretion of the Court. See Conlon v. United States, 474
F.3d 616, 621 (9th Cir. 2007) (internal citations omitted). A two-prong test is employed in
deciding whether to allow relief from admissions: (1) whether upholding the admissions
would practically eliminate any presentation of the merits of the case, and (2) whether the
party relying on the deemed admissions has shown prejudice. See id. at 622. However, the
Court may also consider whether the party moving for relief from admissions has
demonstrated good cause for the delay. See Friedman v. Live Nation Merchandise, Inc., 833
F.3d 1180, 1185 (9th Cir. 2016) (citing Conlon, 474 F.3d at 625).

Here, Defendant was out of work on leave for the majority of the time period in
which he had to respond; this led to a breakdown in communication that precluded the
Attorney General’s Office from being able to reach him. See Ex. A. Furthermore, due to
personnel changes in the office, this matter has been recently reassigned to the undersigned
DAG, who is the third DAG handling this matter in the last four months. The totality of
these events give rise to good cause for Defendant’s delay in response to the outstanding
discovery requests. See Friedman, 833 F.3d at 1185.

Accordingly, based upon the foregoing, Defendant moves this Court to grant him:

1. Relief from default admissions to the Request for Admissions propounded by

Plaintiff; and

2. An extension of time until December 16, 2019 to respond to Plaintiffs Interrogatories
and Request for Admissions. |
//1
//1
//l

 

1 Three additional days are added for service by mail. See FED. R. CIv. P. 6(d).
3

 
o wan mae F&F wo LP

mo pepo wo BO NO |W BO WO WR rw rr et et
on GOD ot Fe wo NO RS lUOlUlUlUCUMNOMOUCUCUCOUUNlUMDUCUCOUCUCUMUMRlDlUlCUCUOOlmUCUCULNDULUMDM LCD

 

 

III.

Case 3:17-cv-00032-RCJ-CLB Document 50 Filed 12/10/19 Page 4of5

EXHIBITS

A. Letter to Plaintiff from DAG Odgers, dated November 26, 2019.

B. Letter to DAG Odgers from Plaintiff, dated November 13, 2019.
DATED this 10th day of December, 2019.

AARO

N D. FORD

Attorney General

By:

/s/ Rost C. Olsen
ROST C. OLSEN, Bar No. 14410
Deputy Attorney General

Attorneys for Defendant

raul Ls ORDERED

GISTRATE JUD JUDGE
ia, 121 fZOL q

 
mo mn ona FPF WHO NS &

Do po NO DO NH DH DN WO DR RO Re Reel
oneoa»#be fF Ww Nn fF OD DO BN DO FF FF WO YP YF OC

 

 

Case 3:17-cv-00032-RCJ-CLB Document 50 Filed 12/10/19 Page 5of5

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of

Nevada, and that on this 10th day of December, 2019, I caused to be served a copy of the
foregoing, DEFENDANT’S MOTION FOR RELIEF FROM ADMISSIONS AND
EXTENSION OF TIME TO RESPOND TO DISCOVERY, by U.S. District Court
CM/ECF Electronic Filing to:

Duane Tipton, #69967

Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
Ieclawlibrary@doc.nv.gov

OU K. Rane
An employee of the
Office of the Attorney General

 
EXHIBIT A

Letter to Plaintiff from
DAG Odgers, dated —
November 26, 2019.

EXHIBIT A

 
Case 3:17-cv-00032-RCJ-CLB Document 50-1 Filed 12/10/19 Page 2 of 2

JESSICA L. ADAIR
Chief of Staff

RACHEL J. ANDERSON

General Counsel

AARON D. FORD

Attorney General

KYLE E.N. GEORGE
First Assistant Attorney General

 

CHRISTINE JONES BRADY STATE OF NEVADA Ee PARRY STERN
Second Assisiant Attorney General OFFICE OF THE ATTORNEY GENERAL
100 North Carson Street
Carson City, Nevada 89701
November 26, 2019
Duane Tipton #69967)
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419

Re: Tipton v. Guice: 3:°7-cv-00032-RCJ-CLB
Dear Mr. Tipton:

I am in receipt of your discovery requests to Mr. Guice and your letter
dated November 13, 2019. Please apologize the tardiness of my response. Mr.
Guice has been off work for the majority of October and November. I have been
unable to reach him due to his absence. Please let this letter serve as my re-
quest for a continuance to December 15, 2019 in which to file responses to your
discovery requests. As you know, Mr. Guice must review and approve respons-
es to your discovery requests.

If this poses a problem, please advise and I will file the appropriate mo-
tion in Court for an enlargement of time in which to respond to your discovery
requests.

Thank you in advance for your consideration and professionalism.

Charles H. Odgers
Deputy Attorney General
(775) 684-1261
codgers@ag.nv.gov

Telephone: 775-684-1100 e Fax: 775-684-1108 « Web: ag.nv.gov « E-mail: aginfo@ag.nv.gov
Twitter: @NevadaAG « Facebook: /NVAttorneyGeneral « YouTube: /NevadaAG

 
EXHIBIT B

Letter to DAG Odgers
from Plaintiff, dated
November 13, 2019.

EXHIBIT B

 
Case 3:17-cv-00032-RCJ-CLB Document 50-2 Filed 12/10/19 Page 2 of 2

ee bY

 

MeoucChoucles..H. Odgers. DSen, Case No13//9-CV-CRN 3a) “B.C -CRC

4

 

“Thisgs odds the Shute DP senk be. yor Request fic |
Aduassions and, Plaza LS First Sek. of. Dinkecrag tories ty. DeCrdeust."

 

 

ays mec. As of Nove moar tl Ah colt 2. Inoue nok

has logen over chie Lhe Bo days DP had. given yon... 4.9

0 kee tntgtnn met mente ome,

C

 

| ths 3 veer Pecinen’ to. nay Cure aod Loo mo to _

received anu\hs Drona Yor of fitee er bo, Moecis Gusto. 4

 

aly Vhe inde chunks. gqusesblens od. Arijede L_give_yew undl\

 

Vovemrer I¢ih Bot. fee yas bo _g.tve te_Ime_ a. welll be |

 

 

force sda fuk ao rncbion ta tall, Wee Court So_gab Yi 39.

Baap woe a . ~ dated ene eye enna been sien ney sun denre ener pe May Ref
ort sachet av mens then, peerainnen te - ne

 

 

 

“Doded Hats [Ma Das of Aloureadder IO9 ae

 

 

 

 

hd me memey net ae

 

 

 

 

Bio office,

 

 

VOo N). Capa Siren. - - oN eae CoN Br
A Gacave Cie Nu. R47e1 __._Lovelons Cone. Cade. |

ers WYG

 

i
‘

fey Presa Rerend oo.
Lovelock Nv, 2949.

!

oe oem
seat re et eS tar et ed memenyny meen me

 

we paaenipecitaunanyer preerpraneee B95 FE Cakes SemNet aes rune SA nyee #1 cme ery etete mmpmyamaten Bw ts tye pain eat try Z

|

 

 

 
